Title: General Orders, 28 October 1777
From: Washington, George
To: 



Head-Quarters, Whitpain Township [Pa.] Octr 28th 1777.
Parole Middleton.C. Signs Newbury. Oxford.


The Honorable Congress have been pleased to promote Brigadiers General Robert Howe, and Alexander McDougall, to the rank of Majors General in the service of The United States.
The ranks of the Captains and Subalterns in Colonel Malcom’s regiment are to be established, as settled the 19th instant by Cols. Ogden & Spencer, and Lieut. Col. Brearly.
Capt. McGowen is appointed to do the duty of Brigade Major, in the brigade late De-Haas’s, and is to be respected as such.
